FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  June 30, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    SYLVIA DEAN,

                Plaintiff-Appellant,

    v.                                                   No. 09-1280
                                            (D.C. No. 1:07-CV-00823-PAB-KMT)
    COMPUTER SCIENCES                                     (D. Colo.)
    CORPORATION,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, TYMKOVICH, and GORSUCH,
Circuit Judges.



         Sylvia Dean appeals pro se the district court’s grant of summary judgment

in favor of Computer Sciences Corporation (CSC) on her claims alleging race,

color, and sex discrimination, hostile work environment, and retaliation in




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a)(1)

& 2000e-3(a). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                             I. Factual Background

      Ms. Dean worked for CSC from March 22, 2004, until her employment was

terminated on February 23, 2006. During that time, CSC was providing services

to Lockheed Martin Integrated Systems & Solutions (Lockheed) at the Cheyenne

Mountain Mission Assurance Center (CMAC), as a subcontractor to Lockheed on

a government contract (the “Lockheed Contract”). Ms. Dean worked for CSC as a

database administrator (DBA) staffed on the Lockheed Contract. She was

responsible for monitoring mission-critical computer systems at CMAC that were

gathering data from the North American Aerospace Defense Command. The

Boeing Company (Boeing) and BAE Systems (BAE) were also subcontractors on

the Lockheed Contract. In her DBA position, Ms. Dean worked with Boeing and

BAE employees, as well as military personnel. Ms. Dean is African American

and she claims she was the only black person working at CMAC.

      Ms. Dean worked twelve-hour night shifts for CSC, on a schedule

alternating three days on, three days off, three days on, then six days off. While

employed by CSC, Ms. Dean also continued to work a full-time day job for

another employer. On the days that she worked both of her jobs, Ms. Dean would

get only one hour of sleep per day for up to three days in a row.




                                        -2-
      During most of her employment with CSC, Ms. Dean’s supervisor was

Kenneth O’Neil. Because Mr. O’Neil did not work onsite at CMAC, David

Stroup, a Boeing employee, supervised her day-to-day work. Ms. Dean asked

Mr. O’Neil for a pay increase in December 2004. She told him she had applied

for a DBA position with Boeing at a higher salary. Mr. O’Neil did not give her

the significant raise she sought. He responded in an email that he considered her

an average performer. He contrasted her performance, which he indicated may

have been impacted by her working two jobs, with the performance of a

co-worker, who he said had saved the Lockheed Contract tens of thousands of

dollars and about whom he routinely received positive feedback.

      Ms. Dean testified that her working relationships with several people

staffed on the Lockheed Contract deteriorated after her communications with

Mr. O’Neil about the pay increase. She identified these other workers as

Ms. Triplett, a Boeing employee (and the co-worker Mr. O’Neil referred to in his

December 2004 email); Mr. Johnson, a BAE employee; and Mr. Robinson, a CSC

employee. According to Ms. Dean, Ms. Triplett and Mr. Johnson regularly

worked the day shift together. She said they would put new procedures in place

during their shift, fail to document them, then criticize the night shift DBAs who

didn’t follow the new procedures. Ms. Dean also alleged that Ms. Triplett and

Mr. Johnson were responsible for “ousting” a white female employee named

Betty from a Boeing DBA position because she was too slow. Aplee. Supp. App.

                                         -3-
at 42. She contended Ms. Triplett and Mr. Johnson had “clout” with Mr. O’Neil

because of their close relationship with him. Id. at 43. Ms. Dean complained that

she was constantly under surveillance by Ms. Triplett, Mr. Johnson, and

Mr. Robinson, who reported her performance issues directly to Mr. O’Neil, rather

than to Mr. Stroup. One such performance issue related to Master Station Log

(MSL) entries, which were part of Ms. Dean’s DBA job responsibilities and

involved documenting her monitoring activities in a reporting system designed by

Mr. Robinson. She felt that she was being singled out for deficiencies in her

MSL entries by Ms. Triplett, Mr. Johnson, and Mr. Robinson.

      Ms. Dean met with Mr. Stroup about her MSL entries in October 2005 and

complained to him specifically about Mr. Johnson and Ms. Triplett. She followed

up with an email to Mr. Stroup, saying that she felt she had been “taking a lot of

heat from people” for requesting a shift change, for her MSL entries, and for

having a second job. Aplee. Supp. App. at 148. Ms. Dean does not dispute that

her email accurately summarized the concerns she raised in their meeting. Her

email did not mention any allegation of race, color, or sex discrimination. She

did describe numerous personal problems she was experiencing at the time, which

she admitted were affecting her work. Ms. Dean forwarded this email to

Mr. O’Neil in December 2005.

      Ms. Dean met with Mr. O’Neil on December 8, 2005, to review several

performance issues involving insubordination, sleeping on the job, leaving before

                                         -4-
completing her shift, and failing to complete her time card on a daily basis.

Ms. Dean did not deny the performance allegations, but she complained that she

was being singled out for infractions other employees were also committing.

Shortly after this meeting, Mr. O’Neil distributed an email reminding all

Lockheed Contract staff that sleeping on the job was not condoned. In early

February 2006, Ms. Dean learned from a co-worker that Mr. O’Neil was

investigating a new allegation about her sleeping on the job. She claims that

Mr. O’Neil began this investigation after she asked another CSC employee not to

report her if he had seen her sleeping on her shift. Ms. Dean asserts that

Mr. Johnson and Ms. Triplett overheard her conversation with the other CSC

employee and reported it to Mr. O’Neil.

      Ms. Dean was scheduled to meet with Mr. O’Neil again on February 9 to

discuss her ongoing performance issues. The day before, on February 8, she

submitted a complaint to William Smith in CSC’s employee relations department

regarding “Discrimination and Harassment.” Aplee. Supp. App. at 151. She

asserts that she submitted this complaint because she wanted to go on record with

her side of the story before being disciplined by Mr. O’Neil. In her email to

Mr. Smith, she described herself as “a single black mother” of two young

children, “working two jobs,” with “several medical condi[]tions and other things

on [her] plate.” Id. She stated she tried “desperately not to doze off at work

while medicated and working two jobs.” Id. at 152. She claimed that all

                                          -5-
night-shift employees tend to doze off, but not all were being disciplined for it.

Regarding Ms. Triplett and Mr. Johnson, she claimed they were the source of

every complaint about her performance to their friend, Mr. O’Neil. She said they

were trying to have her fired because they did not like her. She characterized

Ms. Triplett’s, Mr. Johnson’s, and Mr. O’Neil’s behavior toward her as harassing

and discriminating.

      Ms. Dean admitted in her testimony that she did not make any allegation of

race, color, or gender discrimination in her February 8 email to Mr. Smith. But

she claimed she told him orally that she felt she was being harassed and

discriminated against based on her sex and race. She described to Mr. Smith

comments made to her by Mr. Johnson that she believed to be sexually and/or

racially derogatory. She testified that he made such remarks “two or three, four

or five” times, Aplee. Supp. App. at 99, and provided the following examples:

      “How can you afford to live in a high-end neighborhood and drive a
      nice car when I can’t do that?” Id. at 50.
      “How can your husband not work? You must be doing something
      else.” Id.
      “Look at the car you drive. It’s a drug dealer’s car. Look at the
      house you live in. How can you afford that without doing something
      on the side?” Id. at 92.
      “You’ve got that nice car. What are you doing on the side? What
      does your husband do on the side? He doesn’t work. What does he
      do?” Id. at 101.
      “A woman is supposed to be at home with her kids. Why are you
      working two jobs?” Id. at 98.




                                         -6-
Ms. Dean admitted that she did not report these comments to anyone at CSC at

the times they were made. She also admitted that she never heard Mr. O’Neil or

any other CSC employee make any derogatory remark about her sex or her race.

She explained that she was only comfortable discussing her race discrimination

allegations with Mr. Smith because she believed he was also African American.

She said she did not make such an allegation to her manager, for fear that he

would take offense.

      On February 9, Mr. O’Neil made clear to Ms. Dean that the focus of their

meeting was her performance issues and he counseled her again regarding

sleeping during her work hours and her continued timekeeping problems.

According to Ms. Dean, Mr. O’Neil said he was not going to write her up for

these infractions at that time. Later that day, Ms. Dean sent emails to

Ms. Triplett’s and Mr. Johnson’s supervisors at Boeing and BAE. She asked them

for assistance in making harassment complaints against Ms. Triplett and

Mr. Johnson. She did not make any allegation of race-, color-, or gender-based

harassment in her emails to Boeing and BAE. 1

      Ms. Dean sent an email to Mr. Smith on February 13, indicating that she

might file a complaint with the EEOC. On February 14, Mr. O’Neil issued her a



1
      Ms. Dean’s email to Ms. Triplett’s supervisor is not in the record, but she
does not dispute that its content was generally the same as the email she sent to
Mr. Johnson’s supervisor.

                                         -7-
formal Letter of Caution, finding she had committed infractions related to

sleeping on the job, asking other employees not to report her sleeping, and

continued problems with her timekeeping practices. Ms. Dean refused to sign the

Letter of Caution and she lodged a complaint with Lee Swerline in CSC’s

employee relations department that Mr. O’Neil had retaliated against her for

submitting her complaints about Mr. Johnson and Ms. Triplett to their employers.

She once again admitted to “dozing off on the job,” but asserted that the Letter of

Caution was unfair because she had previously requested help via a shift change.

Aplee. Supp. App. at 175.

      On February 15, Mr. O’Neil acknowledged in an email to Ms. Dean that he

decided to issue the Letter of Caution upon learning she had submitted complaints

to Boeing and BAE, “in an effort to divert attention from your problem.” Id.

at 163. Later that day, Mr. O’Neil attended an operations management meeting

with Lockheed personnel, at which Ms. Dean’s job performance was discussed.

Ms. Dean responded that night to Mr. O’Neil’s February 15 email:

      I am now in receipt of the “Letter of Caution” and I take full
      responsibility for my faults. I would like to work on these problems
      without having further distractions. . . . You are fully aware of my
      situation with [Mr. Johnson and Ms. Triplett] and we in fact
      discussed this in our meeting. The issue was discussed in our
      December meeting as well. I also discussed this with my immediate
      supervisor in October. So prior to any of this I had made claims of
      being singled-out, discriminated against and harassed and this was
      not addressed. So therefore, your suggestion of my diverting
      attention to another issue to avoid my problem i[s] invalid because
      I have continued to work in a hostile work environment where I knew

                                         -8-
      I was being retaliated against. . . . This still remains an issue and
      only getting worse as I feel I am being singled-out, retaliated against
      and there is increased surveillance based on my complaints.

Aplee. Supp. App. at 162. She did not say that her complaints of discrimination

and harassment were related to her race, color, or gender.

      On February 16, 2006, a Lockheed employee issued a letter directing CSC

to remove Ms. Dean from her “critical position” on the Lockheed Contract, based

on “specified incidences [that] have prevented satisfactory fulfillment of the

assigned job duties and responsibilities by the individual to the detriment of the

[Lockheed Contract].” Id. at 181. The next day, February 17, Ms. Dean sent an

email to Mr. Stroup, copying Ms. Triplett, Mr. Johnson, and Mr. Robinson,

complaining again about scrutiny of her MSL log entries. She stated, “It remains

a hostile work environment and that is simply because these three best of friends

[Ms. Triplett, Mr. Johnson, and Mr. Robinson] choose to buddy up on me and

then no longer report to you, but directly to [Mr. O’Neil].” Id. at 164.

Mr. Stroup forwarded Ms. Dean’s email to Mr. O’Neil the same day.

      Meanwhile, Mr. Swerline was investigating Ms. Dean’s

harassment/discrimination claim. He asked her to provide more specifics—facts,

dates, times, and names—to verify her allegations of workplace harassment. She

testified that she referred Mr. Swerline to Mr. Smith. She also sent Mr. Swerline

an email on February 17, with the same description of events and allegations she

had made previously, adding a claim that Mr. O’Neil had ordered even more close

                                         -9-
supervision of her work. She indicated to Mr. Swerline that her next steps might

be to hire an attorney and contact the EEOC and the Colorado Department of

Labor. She refrained from specifically alleging that she was being harassed based

on her race, color, or gender, but she queried what the possible motivation for it

could be: “Is it because I am a Black Woman? Is it because these four persons

are good friends?” Aplee. Supp. App. at 172. Ms. Dean completed her last shift

with CSC on February 17.

      Mr. O’Neil and Mr. Swerline spoke to Ms. Dean by telephone on

February 23, 2006. As confirmed in a letter to Ms. Dean from Mr. O’Neil, he

informed her that Lockheed had requested her removal from the Lockheed

Contract and that her employment was being terminated under the CSC layoff

policy because the company did not have another position available for her.

There is no dispute that Mr. O’Neil made the decision to terminate Ms. Dean.

                            II. Procedural Background

      Ms. Dean filed this action in district court, alleging that CSC had

discriminated against her on the basis of her race, color, and sex in terminating

her employment. Her complaint also alleged a hostile work environment and

unlawful retaliation. CSC moved for summary judgment on all claims.

      The district court referred CSC’s motion to a magistrate judge, who

recommended granting summary judgment on Ms. Dean’s discrimination and

hostile work environment claims, but allowing her retaliation claim to go to trial.

                                        -10-
The magistrate judge advised the parties they had ten days to serve and file

written objections to the recommendation and that failure to file timely objections

“will result in a waiver of the right to appeal from a judgment of the district court

based on the proposed findings and recommendations of the magistrate judge.”

Aplee. Supp. App. at 253. CSC objected to the magistrate judge’s

recommendation to deny summary judgment on Ms. Dean’s retaliation claim.

She filed no objections. The district court adopted the magistrate judge’s

recommendation to grant summary judgment to CSC on Ms. Dean’s

discrimination and hostile work environment claims. But the court disagreed with

the magistrate judge’s assessment of her retaliation claim and, declining to adopt

that portion of the recommendation, granted CSC summary judgment on that

claim as well.

      Ms. Dean filed motions for reconsideration and relief from judgment, in

which she argued that she did not receive the magistrate judge’s recommendation,

so had no opportunity to object. She then filed a premature notice of appeal.

This appeal was docketed, then abated pending the district court’s ruling on her

post-judgment motions. The district court denied Ms. Dean’s motions,

concluding that CSC had rebutted her claim that she did not receive the

recommendation and, in any event, she was certainly aware of it, yet made no

effort to review it and file timely objections. Ms. Dean did not file a separate

notice appealing the district court’s denial of her post-judgment motions.

                                         -11-
                              III. Standard of Review

      We review the district court’s grant of summary judgment de novo, viewing

all facts and all reasonable inferences from those facts in the light most favorable

to Ms. Dean. See Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1195

(10th Cir. 2008). Summary judgment is appropriate if “the evidence reveals no

genuine issue of material fact and the movant is entitled to judgment as a matter

of law.” Id. We construe Ms. Dean’s pro se appeal arguments liberally. See

de Silva v. Pitts, 481 F.3d 1279, 1283 n.4 (10th Cir. 2007).

                                   IV. Discussion

                            Waiver of Appellate Review

      The magistrate judge recommended granting CSC’s motion for summary

judgment on Ms. Dean’s discrimination and hostile work environment claims.

The record unequivocally shows that she failed to timely object to the

recommendation. The district court thereafter adopted the magistrate judge’s

recommendation in granting CSC summary judgment on these two claims.

      “We have adopted a firm waiver rule when a party fails to object to the

findings and recommendations of the magistrate. The failure to timely object to a

magistrate’s recommendations waives appellate review of both factual and legal

questions.” Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008)

(quotations, citation, and brackets omitted). “The waiver rule applies to pro se

litigants, provided they were informed of the time period for objecting and the

                                         -12-
consequences of failing to object.” Wardell v. Duncan, 470 F.3d 954, 958

(10th Cir. 2006). The magistrate judge specifically advised Ms. Dean of these

conditions.

      But “[t]he waiver rule may be suspended when the ‘interests of justice’

warrant, or when the aggrieved party makes the onerous showing required to

demonstrate plain error.” Id. (citation omitted). In assessing whether the

interests of justice favor an exception to the firm waiver rule, “we have

considered factors such as a pro se litigant’s effort to comply, the force and

plausibility of the explanation for his failure to comply, and the importance of the

issues raised.” Duffield, 545 F.3d at 1238 (quotation omitted). The first two of

these factors do not weigh in Ms. Dean’s favor. Although she persists in

asserting that she did not receive the magistrate judge’s recommendation, and

therefore could not file timely objections to it, the district court held otherwise in

denying her post-judgment motions, and she has not appealed that ruling. See

Fed. R. App. P. 4(a)(4)(B)(ii) (requiring party intending to challenge order

disposing of post-judgment motion to file notice of appeal or amended notice of

appeal).

      To assess whether the importance of the issues raised might trigger the

interests of justice exception, we review Ms. Dean’s discrimination and hostile

work environment claims for plain error. See Duffield, 545 F.3d at 1238. Plain

error is “(1) error, (2) that is plain, which (3) affects substantial rights, and which

                                          -13-
(4) seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. (quotation omitted). “[A]n error is ‘plain’ if it is clear or

obvious at the time of appeal . . . .” Morales-Fernandez v. INS, 418 F.3d 1116,

1124 (10th Cir. 2005).

      The magistrate judge’s recommendation, as adopted by the district court,

concluded that, even if Ms. Dean satisfied her burden to prove a prima facie case

of race, color, or sex discrimination under the familiar McDonnell-Douglas

burden-shifting framework, CSC proffered a legitimate, nondiscriminatory

explanation for her termination, thus shifting the burden back to her to show that

CSC’s reason was a pretext to conceal intentional discrimination. See

Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1167-68 (10th Cir.

2007) (describing pretext analysis).

      The court then held that Ms. Dean failed to show a genuine issue of

material fact that CSC’s proffered basis for her termination was pretextual, noting

she acknowledged that sleeping on the job was against company policy, there was

no evidence that CSC acted contrary to written or unwritten policy in terminating

her, and she presented no evidence that she was treated differently from other

similarly situated, non-protected employees. See id.

      On her hostile work environment claim, the district court also adopted the

magistrate judge’s findings in the recommendation, concluding that Mr. Johnson’s

alleged statements were insufficient to establish a workplace “permeated with

                                          -14-
discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of [her] employment and create an abusive

working environment.” O’Shea v. Yellow Tech. Servs., Inc., 185 F.3d 1093, 1097

(10th Cir. 1999) (quotations and brackets omitted).

      On appeal, Ms. Dean fails to demonstrate an error by the district court so

plain and substantial as to satisfy the requirements for plain error review. See

Wardell, 470 F.3d at 958. “We need not pursue the point any further. Indeed, to

do so would undercut . . . the firm waiver rule . . . .” Id.

                                      Retaliation

      The magistrate judge recommended denial of CSC’s motion for summary

judgment on Ms. Dean’s retaliation claim. CSC filed objections to that portion of

the recommendation. After reviewing the parties’ summary judgment arguments

de novo, the district court granted CSC summary judgment on her retaliation

claim as well. She asserts that the district court’s decision was in error.

      In order to succeed on a retaliation claim, a plaintiff must show: (1) she

“engaged in protected opposition to discrimination”; (2) she “suffered an adverse

employment action”; and (3) “there is a causal connection between the protected

activity and the adverse employment action.” Petersen v. Utah Dep’t of Corr.,

301 F.3d 1182, 1188 (10th Cir. 2002). The district court concluded that CSC is

entitled to summary judgment on Ms. Dean’s retaliation claim because she failed




                                          -15-
to establish a prima facie case of retaliation. We agree, although based on

slightly different reasoning.

      In Petersen, we held that, in order to engage in protected opposition to

discrimination, an employee must oppose an employment practice made unlawful

by Title VII. See id. Title VII makes it unlawful for an employer “to

discriminate against any individual . . . because of such individual’s race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Thus, an

employee’s complaints regarding unfair treatment, no matter how unconscionable,

cannot be “protected opposition to discrimination” unless the basis for the alleged

unfair treatment is some form of unlawful discrimination. See Petersen, 301 F.3d

at 1188. And in order to establish a causal connection between the protected

opposition and the adverse employment action, the employee’s superior must have

knowledge that he or she is engaging in such protected opposition, because “[a]n

employer’s action against an employee cannot be because of that employee’s

protected opposition unless the employer knows the employee has engaged in

protected opposition.” Id.; see also Williams v. Rice, 983 F.2d 177, 181

(10th Cir. 1993) (holding plaintiff failed to prove causal connection between

protected activity and employer’s action absent evidence supervisor who made

termination decision was aware of his EEO complaints).

      Here, Ms. Dean alleged that Mr. O’Neil issued the Letter of Caution, and

ultimately decided to terminate her employment, in retaliation for the complaints

                                         -16-
she made about harassment and discrimination. Mr. O’Neil acknowledged that he

decided to issue the Letter of Caution in reaction to her sending complaints to

Boeing and BAE about Ms. Triplett and Mr. Johnson.

      But the issue is whether Ms. Dean conveyed to Mr. O’Neil a concern that

CSC had engaged in a practice made unlawful by Title VII. “Although no magic

words are required, to qualify as protected opposition the employee must convey

to the employer his or her concern that the employer has engaged in a practice

made unlawful by [Title VII].” Hinds, 523 F.3d at 1203. Ms. Dean contends that

she conveyed to CSC her concern that it had engaged in sex, race, and color

discrimination.

      A review of the record indicates that nearly all of Ms. Dean’s complaints to

CSC regarding “harassment” and “discrimination” made no mention of race,

color, or sex. Notably, her complaints to Boeing and BAE, which Mr. O’Neil

admitted spurred him to issue the Letter of Caution, did not allege race-, color- or

gender-based harassment or discrimination. But Ms. Dean did testify that she told

Mr. Smith about Mr. Johnson’s alleged derogatory remarks and that she informed

him she felt she was being harassed and discriminated against based on her

gender and race. She also points to three emails that she asserts put CSC on

notice regarding her protected opposition to discrimination: (1) her February 8,

2006 email to Mr. Smith, in which she referred to herself as a “single black

mother”; (2) her February 13, 2006 email to Mr. Smith, indicating that she might

                                         -17-
file a complaint with the EEOC; and (3) her February 17, 2006 email to

Mr. Swerline, in which she hypothesized that the conduct she complained of

could have been based on her being a black woman, or could have occurred

because the four people involved were good friends. In her February 17 email she

also informed Mr. Swerline that her next step might be to contact the Colorado

Department of Labor and the EEOC.

      We agree with the district court that, when read in context, Ms. Dean’s

reference to herself as a “single black mother” in her February 8 email was not an

assertion of a discriminatory motive for the conduct of which she complained.

Indeed, she admitted in her testimony that she made no allegation of race, color,

or gender discrimination in that email. But her oral statement to Mr. Smith that

she believed the alleged harassment and discrimination she complained of was

race- and gender-based sufficiently conveyed a concern that CSC was permitting

a practice made unlawful by Title VII. Her February 13 and 17 emails both

indicated that she might file an EEOC complaint. These communications,

particularly when coupled with her previous oral statements to Mr. Smith and her

allusion to color- and sex-based harassment in her February 17 email to

Mr. Swerline, may also have been sufficient to qualify as protected opposition. 2


2
      In concluding that Ms. Dean failed to establish she engaged in protected
opposition to discrimination, the district court did not consider her February 13
and 17 emails to Mr. Smith and Mr. Swerline. And the court appeared to
                                                                       (continued...)

                                        -18-
We need not decide that question because Ms. Dean’s retaliation claim fails on

the causal connection element. See Hinds, 523 F.3d at 1203.

      Ms. Dean points to no evidence in the record indicating that Mr. O’Neil

was privy to her statements to Mr. Smith, or that Mr. O’Neil received copies or

otherwise learned the contents of her February 8, 13, or 17 emails. See id.

(holding plaintiff failed to establish causation with competent evidence that

decisionmaker saw document alleged to convey protected opposition to

discrimination). In fact, she testified that she made a conscious decision not to

report her claim of race discrimination to her supervisor. And she has never

alleged that Mr. Smith or Mr. Swerline harbored discriminatory animus toward

her, such that they knew and used Mr. O’Neil as a “cat’s paw” to effect their

own biased designs. See Montes v. Vail Clinic, Inc., 497 F.3d 1160, 1176

(10th Cir. 2007). Therefore, Ms. Dean failed to establish a causal connection

between her protected opposition to discrimination and Mr. O’Neil’s decision to




2
 (...continued)
conclude that, because the allegedly discriminatory comments she reported to
Mr. Smith were insufficient to support a prima facie case of discrimination, they
were also insufficient to put CSC on notice of her discrimination claim. But
Ms. Dean’s opposition to discrimination could be protected even if her claim had
no merit. See Petersen, 301 F.3d at 1188. And although her description of
Mr. Johnson’s statements alone may have been too vague to convey the nature of
her complaint, she testified that she told Mr. Smith of her belief that the alleged
harassment and discrimination was based on her race and gender.

                                        -19-
terminate her employment. See id. The district court did not err in granting

summary judgment in favor of CSC on Ms. Dean’s retaliation claim.

      The judgment of the district court is AFFIRMED.


                                                   Entered for the Court


                                                   Timothy M. Tymkovich
                                                   Circuit Judge




                                       -20-